Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 08/28/2019.  
Claims 1-19 are currently pending and have been examined.

Specification
The abstract of the disclosure is objected to because of inclusion of claims phraseology.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2014/0337048 A1 to Brown et al.
Claim 1:  
Brown discloses the following limitations as shown below:
A method for a voice based, intelligent, augmented reality (AR) based on- demand medical assistant, the method comprising (see at least Fig. 1, virtual-assistant service 116; Paragraph 12, virtual healthcare assistant that receives verbal input from the patient; Fig. 5 of PCT drawings defines the AR assistant as being a graphical avatar that responds to the patient; Fig. 1 and Fig. 7A show the virtual-assistant service 116 being used on a smartphone; Paragraph 50, ‘The virtual assistant may include an avatar 118 that resembles a human, as represented by a picture. The avatar 118 may be an animated character that 
receiving health data of a user using medical testing equipment (see at least Fig. 1, shows the stored personal healthcare records 162; Paragraph 57, The personal healthcare records 162 may contain information entered by one of the healthcare entities 106 or by the patient 102; Paragraph 36, The healthcare provider, meanwhile, may comprise a hospital, clinic, doctor's office, pharmacy, physical therapists, testing laboratory, an insurance agency, a government agency, and/or any type of entity that provides healthcare services of any sort);
storing the health data of the user in a retrieval database (see at least Fig. 1, shows the stored personal healthcare records 162; Paragraph 57, The personal healthcare records 162 may contain information entered by one of the healthcare entities 106 or by the patient 102; Paragraph 56, describes memory to store data); 
receiving an audio input using a web-browser based AR, animated, conversational graphical user interface, the audio input comprising keywords (see at least Fig. 1, user interface (UI) 110 includes content 112 and conversation GUI 114; Fig. 1 shows the UI 110 being a web-based browser, described in Paragraph 54; Paragraph 50, The conversation GUI 114 engages the patient 102 in a conversation that emulates human conversation. The virtual assistant may include an avatar 118 that resembles a human, as represented by a picture. The avatar 118 may be an animated character that can take on any number of shapes and appearances, and resembles a human talking to the patient 102; Paragraph 51, The conversation GUI 114 may also includes an interface area 124 that captures input from the patient 102, including via typed input, audio or speech input, as well as touch input and gesture input; Paragraphs 38-39, describes the speech input including keywords); 
determining a domain of use based on processing the keywords of the audio input (see at least Fig. 1, shows various healthcare entities 106 that form different domains, Paragraph 
processing the health data of the user, the keywords, and the domain of use to determine a medical assessment for the user (see at least Fig. 1, shows the virtual assistant service 116 connected to the various domains of the healthcare entities 106, Paragraphs 38-39 describe using the keywords to send the patient to the correct domain, the patient interaction being processed through the virtual assistant service 116 being shown in Fig. 2A-2B; Fig. 6 shows making a diagnosis based upon the conversation, described in Paragraph 79; Paragraph 96, describes making a diagnosis); 
determining personalized medical services for the user based on the medical assessment (see at least Fig. 6, shows determining and presenting a diagnosis based upon the conversation through the displayed GUI 114, described in Paragraphs 79-80); 
providing the user with access to the personalized medical services using the web-browser based AR, animated, conversational graphical user interface (see at least virtual-assistant service 116; Fig. 6, shows determining and presenting a diagnosis based upon the conversation through the displayed GUI 114, described in Paragraphs 79-80); 
and displaying a status of the personalized medical services to the user using the web-browser based AR, animated, conversational graphical user interface (see at least virtual assistant service 116; Fig. 6, shows determining and presenting a diagnosis based upon the conversation through the displayed GUI 114, described in Paragraphs 79-80).

Claim 2:  
Brown discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations:
actively prompting the user for health data using the web-browser based AR, animated, conversational graphical user interface (see at least virtual-assistant service 116; Fig. 2A, shows assistant-originated dialog representations 120 asking the user for information, thereby actively prompting the user for health data; Paragraph 61, ‘the virtual assistant 118 initiates the conversation (e.g., "Hi, I'm Nancy. How can I help you?") as represented by the top most dialog representation in the conversation GUI 114’).
Claim 12 recites substantially similar system limitations to those of method claim 2 and, as such, are rejected for similar reasons as given above.
Claim 3:  
Brown discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations:
wherein the processing the health data of the user, the keywords, and the domain of use utilizes a medical and health vocabulary database (see at least Fig. 1, shows the virtual assistant service 116 connected to the various domains of the healthcare entities 106; Paragraph 111, ‘In these instances, when the healthcare entities 106 and/or the virtual-assistant service 116 receives the input in the form of a string of text, the healthcare entities 106 and/or the virtual-assistant service 116 preprocesses the string by, for example, identifying one or more tokens within the string. The tokens may comprise words, phrases, symbols, or the like that signify some sort of meaning within the query. After tokenizing the string of text, the healthcare entities 106 and/or the virtual-assistant service 116 may then map each of these tokens and/or ordered patterns of the tokens to a more general set, 
Claim 13 recites substantially similar system limitations to those of method claim 3 and, as such, are rejected for similar reasons as given above.
Claim 4:  
Brown discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations:
utilizes a secure cloud-based repository of user provided data (see at least, located in personal healthcare records 162), a public domain medical and health database (see at least, medical research 144), and a public domain informational repository (see at least general information 150; Fig. 1 shows the cloud repository through the network 108; Paragraph 53 describes the types of records, where public records would be related to medical research or general information; Paragraph 63, describes providing security to sensitive medical information).
Claim 14 recites substantially similar system limitations to those of method claim 4 and, as such, are rejected for similar reasons as given above.
Claim 9:  
Brown discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations:
wherein the health data of the user comprises a disease profile of the user (see at least Paragraph 96, ‘The diagnostic application 902 facilitates diagnosing a medical condition of the patient. The diagnostic application 902 may access data stores that describe various diseases and associated symptoms as well as access medical records of the patient’; Paragraph 97, ‘The treatment application 904 facilitates the patient obtaining treatment for his or her medical conditions. The treatment application 904 may assist the patient in self 
Claim 10:  
Brown discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations:
providing the user with a treatment plan specific the disease profile of the user using the web-browser based AR, animated, conversational graphical user interface (see at least virtual-assistant service 116; Fig. 9, shows the diagnostic application 902 and treatment application 904 that provide the conversation through the virtual-assistant service 116 of Fig. 1; Paragraph 96, ‘The diagnostic application 902 facilitates diagnosing a medical condition of the patient. The diagnostic application 902 may access data stores that describe various diseases and associated symptoms as well as access medical records of the patient’; Paragraph 97, ‘The treatment application 904 facilitates the patient obtaining treatment for his or her medical conditions. The treatment application 904 may assist the patient in self treating by using a disease management algorithm to identify steps that the patient can take in order to mitigate or treat the disease or disease symptoms.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. .
Claim 5:  
Brown discloses the limitations as shown in the rejections above.  Brown may or may not disclose the following limitations, but Moturu as shown does:
wherein the health data of a user comprises a baseline health level of the user (Moturu is in the field of evaluating the health of a patient (Title and Abstract) and teaches wherein health data of a user; Fig. 4; Fig. 2; see at least Paragraph 85, ‘threshold conditions can be defined in relation to a baseline for each patient, as determined from historical behavior of the patient’).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Brown with Moturu for the purpose of determining if the patient is at risk compared to the baseline and providing a notification, thereby serving as an input for an intervention intended to improve the cardiovascular health of the patient (Moturu, see at least Paragraph 93).
Claim 15 recites substantially similar system limitations to those of method claim 5 and, as such, are rejected for similar reasons as given above.
Claim 6:  
The combination of Brown/Moturu discloses the limitations as shown in the rejections above.  Brown may or may not disclose the following limitations, but Moturu as shown does:
determining when the baseline health level of the user deviates from a predetermined threshold (Moturu is in the field of evaluating the health of a patient (Title and Abstract) and teaches determining when the baseline health level of the user deviates from a predetermined threshold; Fig. 2; see at least Paragraph 85, ‘threshold conditions can be defined in relation to a baseline for each patient, as determined from historical behavior of 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Brown with Moturu for at least the same reasons given for claim 5 above.
Claim 16 recites substantially similar system limitations to those of method claim 6 and, as such, are rejected for similar reasons as given above.
Claim 7:  
The combination of Brown/Moturu discloses the limitations as shown in the rejections above.  Brown further discloses the following limitations: 
the web-browser based AR, animated, conversational graphical user interface (see at least Fig. 1, user interface (UI) 110 includes content 112 and conversation GUI 114; Fig. 1 shows the UI 110 being a web-based browser, described in Paragraph 54; Paragraph 50, ‘The conversation GUI 114 engages the patient 102 in a conversation that emulates human conversation. The virtual assistant may include an avatar 118 that resembles a human, as represented by a picture. The avatar 118 may be an animated character that can take on any number of shapes and appearances, and resembles a human talking to the patient 102’).
Brown may or may not disclose the following limitations, but Moturu as shown does:
displaying an alert to the user when the baseline health level of the user changes past a threshold via the graphical user interface (Moturu is in the field of evaluating the health of a patient (Title and Abstract) and teaches determining when the baseline health level of the user deviates from a predetermined threshold; Fig. 2; see at least Paragraph 85, ‘threshold conditions can be defined in relation to a baseline for each patient, as determined from historical behavior of the patient’; Paragraph 87, ‘The score can be compared to a threshold score, and exceeding the threshold score can initiate provision of a notification (e.g., in 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Brown with Moturu for at least the same reasons given for claim 5 above.
Claim 17 recites substantially similar system limitations to those of method claim 7 and, as such, are rejected for similar reasons as given above.
Claim 8:  
The combination of Brown/Moturu discloses the limitations as shown in the rejections above.  Brown may or may not disclose the following limitations, but Moturu as shown does:
sending an alert to a third-party medical service provider when the baseline health level of the user deviates from the predetermined threshold (see at least Fig. 2; Paragraph 85, ‘threshold conditions can be defined in relation to a baseline for each patient, as determined from historical behavior of the patient’; Paragraph 92, ‘In relation to Block S150, a cardiovascular-related notification preferably includes cardiovascular health-related information (e.g., generated cardiovascular health metrics, log of use data, supplementary data, survey data, etc.), but can include any suitable information. The notification can be an alert (e.g., push alert), text message (e.g., SMS message), e-mail, telephone call, verbal, graphical, textual, haptic, audio, video, and/or of any suitable format’; Paragraph 93; 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Brown with Moturu for at least the same reasons given for claim 5 above.
Claim 18 recites substantially similar system limitations to those of method claim 8 and, as such, are rejected for similar reasons as given above.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686